Citation Nr: 1455235	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-45 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disability (claimed as bilateral ankle swelling), to include as secondary to the service-connected left knee chondromalacia, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that in a July 2012 rating decision, the RO granted service connection for degenerative disk disease of the spine with bilateral
foraminal encroachment with radiculopathy to bilateral lower extremities and service connection for a left ankle strain.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In August 2014 correspondence, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current right ankle disability related to his active military service, or in the alternative, his service-connected left knee disability.  

Service treatment records are negative for any evidence of a right ankle disability.  Post-service VA treatment records show complaints of bilateral pain and swelling of the ankles in 2007 and 2008.  X-ray of the right ankle in February 2008 showed minimal omission of the medial malleolus, with no significant arthropathy.  The Veteran was afforded a VA examination in February 2011.  The Veteran denied ankle pain, and after physical examination, the examiner concluded that there was no clinical evidence of a right ankle condition or disability.  More recent VA treatment records from the VA Medical Center in Charleston, South Carolina do not show any evidence of a right ankle disability.  As the examiner was not able to diagnose a right ankle disability at that time, he did not render an opinion on the etiology of the claimed condition.

The Board acknowledges the counterintuitive notion of an examiner providing a nexus opinion of a claimed disability not found to exist.  However, as held in McClain v. Nicholson, 21 Vet.App, 319 (2007), the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."

In an effort to preclude any potential bias against the Veteran, the Board finds that a remand is required to afford the Veteran another VA examination and opinion by a different examiner, that addresses whether any current right ankle disability-including the disability diagnosed during the pendency of this claim and appeal, minimal omission of the medial malleolus in February 2008-is likely related to the Veteran's military service.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for a VA examination by a different examiner than the February 2011 examiner, to determine the nature and etiology of his claimed right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.


Following review of the relevant medical and lay evidence in the claims file, the examiner should: 

(a) identify any currently manifested right
ankle disability;
      
(b) if present, for any diagnosed right ankle
disability, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related, in whole or in part, to the Veteran's active service;

(c) also provide an opinion as to whether it is at
least as likely as not that any currently diagnosed right ankle disability was caused or aggravated (chronically worsened) by the service-connected left knee disability;

(d) if a right ankle disability is not
demonstrated, the examiner is requested to further address the following: 

(i) whether the prior diagnosis in
February 2008 was correct and the disability has become asymptomatic, and if so, whether it is at least as likely as not (50 percent or better probability) that the manifestation of the disability during the appeal period (although currently asymptomatic) was etiologically related, in whole or in part, to the Veteran's active service; 

      (ii) whether it is at least as likely as not that the manifestation of the disability during the appeal period (although currently asymptomatic) was caused or aggravated (permanently worsened) by the service-connected left knee disability; OR

(iii) whether the prior diagnosis was
incorrect, and if so, explain why the prior diagnosis was incorrect.

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Readjudicate the Veteran's appeal. If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

